Citation Nr: 1523788	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a service connection claim for a sleep impairment disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a sleep impairment disability, including as secondary to an acquired psychiatric disorder.  

5.  Entitlement a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1986, including service in the Korean Demilitarized Zone from March 14, 1984, to March 15, 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the St. Petersburg, Florida, Regional Office (RO).  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharacterized the respective service connection claims for PTSD and sleep disturbances on appeal, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for an (ii) acquired psychiatric disorder, including PTSD, (ii) a sleep impairment disability; and (iii) a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO found that there was insufficient evidence to confirm the Veteran's claimed acquired psychiatric disorder (then characterized as a mental condition) and sleep impairment disability (then characterized as sleep disturbances) were related to service, or had an in-service onset, the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the May 2010 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the acquired psychiatric disorder claim for service, and raises a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the March 2006 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the sleep impairment disability claim for service, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision in which the RO denied respective service connection for an acquired psychiatric disorder and a sleep impairment disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the RO's May 2010 rating decision became final is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As pertinent evidence received since the RO's May 2010 rating decision became final is new and material, the criteria for reopening the claim for service connection for a sleep impairment disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claims for an acquired psychiatric disorder, and a sleep impairment disability, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initial service connection claims for an acquired psychiatric disorder (characterized as a mental condition), and a sleep impairment disability (characterized as sleep disturbances) were respectively considered and denied in a May 2010 rating decision.  The decision noted that there was insufficient evidence to establish the claimed disabilities (A) were related to military service, or (B) had an onset in service.  The Veteran did not appeal the decision, and thus, the May 2010 decision became final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(c).

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran sought to reopen his service connection claims for an acquired psychiatric disorder in July 2011 and for a sleep impairment disability in August 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the May 2010 decision became final, additional evidence has been associated with the claims file.  The evidence includes the Veteran's multiple medical records, such as a May 2012 private psychiatric evaluation diagnosing multiple acquired psychiatric disorders, including PTSD, and suggesting the disability may be related to the Veteran's newly provided account of in-service personal assaults.  Also, the Veteran has provided additional statements pertaining to his sleep impairment disability, including statements that tend to suggest the disability may be related to in-service events.  

This evidence is "new" in that it was not before agency decision makers at the time of the May 2010 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has current acquired psychiatric disorder and sleep impairment disabilities related to service related to service or that relates to unestablished facts necessary to substantiate the respective claims.  This evidence is presumed credible solely for purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the for service connection claims for an acquired psychiatric disorder, and a sleep impairment disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence sufficient to reopen the service connection claim for an acquired psychiatric disorder has been received, to this extent, the appeal is granted.  

New and material evidence sufficient to reopen the service connection claim for a sleep impairment disability has been received, to this extent, the appeal is granted.


REMAND

Having reopened the service connection claims for an acquired psychiatric disorder, including PTSD, and a sleep impairment disability, VA has a duty to assist in the development of the claims, by conducting appropriate medical inquiry.  The Veteran provides a competent account of relevant in-and-post service symptomatology, and in-service stressors.  Further, the competent medical evidence suggests the Veteran may have currently diagnosed acquired psychiatric disorders, including PTSD, and a sleep impairment disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran must be provided examinations.  

The most recent VA treatment records relevant to the Veteran's claimed disabilities are dated in November 2013 and there are likely more treatment records available.  At his August 2014 Board hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits and the record does not reflect any attempts to obtain these records.  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran seeks a TDIU rating but the adjudication of this issue may be impacted by the adjudication of the acquired psychiatric disorder, including PTSD, and sleep impairment disability service claims.  Accordingly, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together, rending a decision by the Board on the Veteran's TDIU claim premature at this point.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records must be documented, a negative response must be requested if no records are available. 

2.  Obtain all outstanding VA psychiatric and sleep impairment treatment and/or hospitalization records, dated from November 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.VA

3. After the above development has been competed, schedule the Veteran for an appropriate VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The VA examiner should specifically address the following:

(A) Diagnose all current acquired psychiatric disorders, if any are present.  Respective diagnoses of an adjustment disorder, anxiety disorder, a bipolar disorder, depression, and PTSD must be ruled in or excluded.

(B) As to all diagnosed psychiatric conditions other than PTSD, the examiner should provide respective opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition(s) (i) had its onset in-service or within a year of separation; and (ii) is related to the Veteran's period of military service.

(C) If a diagnosis of PTSD is warranted then the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) related to service, including the Veteran's reported personal assaults.

Note: The Board has considered the Veteran's account of in-service personal assaults and finds them to be competent and credible.  Thus, the examiner is to presume the Veteran's account of in-service personal assaults occurred and provide an opinion based on this premise.  

(D)  The examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed stressors related to service in the Korean Demilitarized Zone (i) are related to fear of hostile military or terrorist activity; (ii) are adequate to support a diagnosis of PTSD; and (iii) are related to his psychiatric symptoms.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; relevant SSA records; and the May 2012 private psychiatric examination report; etc.) and set forth a complete rationale for all findings and conclusions.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  After the aforementioned development, in paragraphs 1. And 2. above, has been completed, schedule the Veteran for a VA examination related to his claimed sleep impairment disability with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner(s) is to diagnose all sleep impairment pathology, if any is present.

Then, as to any diagnosed condition, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) had its onset in-service or within one year of separation. 

(B) is related to the Veteran's period of military service. 

(C) was caused by any disability of service origin.

(D) is aggravated by any disability of service origin.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including the TDIU.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


